DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6 and 8-16 are pending.
Claim 7 is canceled.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 07/22/2022, with respect to Claims 1, 3-7 and 10-15 under Whittmann, have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of Kitamura (US10,263,355) with respect to claims 1, 3-6, and 8-15 and Claims 2 and 16 Kitamura in view of Tabata (US7,048,582).

Response to Amendment
The amendments to the claims, filed on July 22, 2022 have been entered. Claims 1-6 and 8-16 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, and 8-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kitamura et al. (United States Patent 10,263,355).
With respect to Claim 1:
Kitamura discloses a socket contact element (FIG. 1, 10) for establishing an electrically conductive connection comprising: 
a crimp section (FIG. 1, 40) for establishing an electrically conductive connection to a line (Column 2, lines 44-50); 
and a contact box (FIG. 1, 21) for establishing a detachable electrically conductive connection to a contact box plug (FIG. 6, 50) (Column 2, lines 40-41), the contact box (21) including a plurality of surfaces (FIG. 1; 21A-21D) defining quadrilateral or rectangular box-like basic structure (Column 2, lines 57-67), 
wherein the socket contact element (10) is constructed in one piece (Column 2, lines 17-19) and includes a plurality of integrally implemented functions based on geometrical designs, 
and wherein the contact box (21) is supplemented at one or more lateral surfaces (top and sides) (FIG. 1; 21B, 21C) among the plurality of surfaces (21) by at least one closure tab (FIG. 1, 21E see notation) that is formed as one piece and is integrally formed with the lateral surface (FIG. 1, see notation).
[AltContent: textbox (1st closure tab)][AltContent: connector][AltContent: connector][AltContent: textbox (contoured closure lug)][AltContent: connector][AltContent: connector][AltContent: textbox (Interior/ receptacle space)][AltContent: connector][AltContent: textbox (detent hook)][AltContent: connector][AltContent: textbox (recess)][AltContent: connector][AltContent: textbox (closure tab)][AltContent: connector]
    PNG
    media_image1.png
    538
    697
    media_image1.png
    Greyscale

With respect to Claim 3: 
Kitamura discloses a socket contact element (FIG. 1, 10), wherein the socket contact element (10) includes an insulation section (FIG. 1, 42).
With respect to Claim 4: 
Kitamura discloses a socket contact element (FIG. 1, 10), wherein the insulation section (42) is arranged relative to the crimp section (FIG. 1, 41) in such a way that a substantially linear arrangement of the core of the line (Column 2, lines 44-50) to be received is assisted.
With respect to Claim 5: 
Kitamura discloses a socket contact element (FIG. 1, 10), wherein the contact box (FIG. 1, 21) has the quadrilateral or rectangular box-like basic structure (FIG. 1), so that the contact box (FIG. 6, 21) is insertable into a corresponding receptacle bore of a contact carrier (housing) (FIG. 6, 60) (Column 2, lines 63-67) or multi-contact block.
With respect to Claim 6: 
Kitamura discloses a socket contact element (FIG. 1, 10), wherein the contact box (21) has at least one orientation lip (FIG. 4, 21D), which extends (vertically upwards) beyond the box-like structure (21) of the contact box (20).
With respect to Claim 8: 
Kitamura discloses a socket contact element (FIG. 1, 10), wherein the at least one closure tab (FIG. 4, 21E see notation) is supplemented by a closure lug (FIG. 4, 21E see notation) corresponding to at least one side wall (FIG. 4, 21B) of the contact box (21) and/or a contoured closure lug, so that the structural integrity of the contact box (21) is assisted.
With respect to Claim 9: 
Kitamura discloses a socket contact element (FIG. 1, 10), wherein the contoured closure lug (FIG. 4, see notation) is formed against the insertion direction (FIG. 4, see notation) of the contact box (21) and engages in a corresponding recess (FIG. 4, see notation) inside the contact box.
With respect to Claim 10: 
Kitamura discloses a socket contact element (FIG. 1, 10), wherein the contact box (21) includes at least one detent hook (FIG. 4, 21D rear see notation) which is configured to assist with locking in a receptacle bore (FIG. 6, 61) of a contact carrier (FIG. 6, 60) (Column 2, lines 63-67 and Column 3, lines 1-3) or multi-contact block.
With respect to Claim 11: 
Kitamura discloses a socket contact element (FIG. 1, 10), wherein the contact box (21) encloses an interior, at least in one region, so that a receptacle space (FIG. 1, see notation) is formed for a contact box plug (FIG. 6, 50) and/or a contact zone.
With respect to Claim 12: 
Kitamura discloses the socket contact element, wherein the at least one detent hook (FIG. 1, 21D front) is formed in one piece with a closure tab (FIG. 1, see notation).
With respect to Claim 13: 
Kitamura discloses a sheet-shaped semi-finished product (FIG. 7) for producing a socket contact element (FIG. 1, 10), wherein the semi-finished product material (FIG. 7) is electrically conductive and can be formed, so that the socket contact element is formed by bending and/or folding and/or three-dimensional forming (Column 1, lines 14-26).
With respect to Claim 14: 
Kitamura discloses a sheet-shaped semi-finished product (FIG. 7) for producing a socket contact element (FIG. 1, 10), wherein the boundary and contour of the semi-finished product assist the geometrical design of the socket contact element after the forming thereof(FIG. 1).
With respect to Claim 15: 
Kitamura discloses a method for producing a socket contact element (FIG. 1, 10), from a semi-finished product (FIG. 7) by three-dimensional forming and/or folding and/or bending (Column 1, lines 15-26). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (United States Patent 10,263,355) in view of Tabata et al. (United States Patent 7,048,582).
With respect to Claim 2: 
Kitamura discloses the socket contact element (FIG. 1, 10).
Kitamura does not expressly disclose wherein the socket contact element is supplemented by a handling section.
However, Tabata teaches the socket contact element (FIG. 1, see notation) is supplemented by a handling section (FIG. 2A, 700)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitamura with the teachings of Tabata and provide the socket contact element that is supplemented by a handling section so as to provide an integrated guiding strip of the connector raw material which serves as a carrier for guiding the terminal through the mounting, bending and stamping production process wherein the strip is eventually removed after the bending/stamping process is complete.
With respect to Claim 16: 
Kitamura discloses a socket contact element (FIG. 1, 10), wherein the at least one closure tab (FIG. 1, 21E and see notation) includes a first closure tab (FIG. 1, see notation) supplemented by a first contoured closure lug (FIG. 1, see notation) configured to couple with a first side wall (FIG. 1, 21B right sidewall) of the contact box (FIG. 1, 21). 
Kitamura does not expressly disclose a second closure tab supplemented by a second closure lug configured to couple with a second side wall of the contact box opposite the first side wall.
However, Tabata teaches a second closure tab (FIG. 1, 56 see notation) supplemented by a second closure lug (FIG. 2, see notation) configured to couple with a second side wall (FIG. 2, 23 left side) of the contact box (FIG. 2, 21) opposite the first side wall (FIG. 2, 24B right side) (Column 4, lines 36-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitamura with the teachings of Tabata and provide a second closure tab supplemented by a second closure lug configured to couple with a second side wall of the contact box opposite the first side wall so as to provide a retaining portion that increases the strength of the engaging portion in a buckling direction and helps to retain the shape of main portion.” (Tabata, Column 2, lines 15-17).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831